Title: [Diary entry: 12 January 1785]
From: Washington, George
To: 

Wednesday 12th. Mercury at 42 in the Morning—40 at Noon & 38 at Night.  Morning very fine with but little Wind from the So. Wt. At 10 o’clock it shifted to the No. Wt. blew very hard & turned Cold. Road to my Mill Swamp, where my Dogue run hands were at work & to other places in search of the sort of Trees I shall want for my walks, groves, & Wildernesses. At the Sein Landing & between that & the point at the old Brick kiln I found about half a dozn. young Elm trees, but not very promising ones. Many thriving ash trees on high (at least dry) ground of proper size for transplanting and a great abundance of the red-bud of all sizes. In the field which I bought of Barry & Miss Wade along the drain, & prongs of it, are one or two more; but rather of large size—but in the latter (a prong of the drain in Barry’s field) there are great abundance of the white thorn (now full of the red Berries in clusters). Within the Meadow fence at the Mill, & within that Inclosure next Isaac Gates’s are some young Crab apple trees and young Pine trees in the old field of all sizes. And in the Branch of Hell hole betwn. the Gate & its mouth are a number of very fine young Poplars—Locusts—Sasafras and Dogwood. Some Maple Trees on high ground & 2 or 3 Shrubs (in wet ground) wch. I take to be of the Fringe tree. About Sundown Lewis Lemart—one of my Tenants in Fauquier & Collector of the Rents arising from the Tract on which he lives came in with some money & stayed all Night.